Citation Nr: 1750384	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-14 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a heart disability and, if so, whether service connection for a heart disability is warranted.   

2.  Entitlement to service connection for hypertension.   

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Air Force from February 1955 to January 1959.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an October 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

With respect to the issue pertaining to service connection for a heart disorder, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

With respect to the issue of a heart disability, the Board notes that the claim was previously denied as the Veteran's disorder was considered congenital and/or developmental; however, here, the Veteran has now been diagnosed with a separate acquired heart disability.  However, such diagnosis was made prior to the last February 2002 rating decision.  Moreover, the Veteran has described the same symptoms as previously described in conjunction with his prior claims.  In other words, the current claim to reopen is not based on a separate or distinct diagnosis, symptoms or facts from the Veteran's prior claims.  Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for a heart disability.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim for service connection for a heart disability has been received, the Board has characterized his claim pursuant to Brokowski, Robinson, and Clemons as set forth on the front page of this decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression and  PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied service connection for endocarditis resultant from aortic systolic murmur because new and material evidence had not been submitted; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the February 2002 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a heart disability.

3.  A heart disability, to include coronary artery disease, sick sinus syndrome and multivalvular heart disease, is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4,  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service.

5.  Diabetes mellitus, type II, is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision that denied service connection for endocarditis resultant from aortic systolic murmur is final.  38 U.S.C.A. § 7105(c) (West 2002 [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2017)].

2.  The additional evidence received since the February 2002 rating decision is new and material, and the claim for service connection for a heart disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for heart disability, to include coronary artery disease, sick sinus syndrome and multivalvular heart disease, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board notes that the Veteran has not been afforded an examination in connection with his claims for hypertension and diabetes mellitus, type II; however, the Board finds that such is not necessary with respect to these issues.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, the Veteran's service treatment records are silent as to any complaints, findings, or diagnoses of hypertension and diabetes mellitus, type II.  Moreover, the first post-service medical evidence of a diagnosis of such disorders is many years after service.  Significantly, there is no competent medical evidence indicating that there may be any relation between the current disorders and service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, given the lack of any in-service incidents or any competent evidence indicating that hypertension and diabetes mellitus, type II, may be linked to service, the Board finds that a VA examination and/or opinion is not necessary to decide the claims for service connection for hypertension and diabetes mellitus, type II.  

II.  New and Material Evidence

The Veteran is seeking to reopen his claim for service connection for a heart disability.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection for a heart disorder in April 1964 because the aortic systolic murmur noted upon discharge was a congenital or developmental abnormality.  The RO again denied the claim in a July 1980 determination.  The Board affirmed this decision in a March 1982 decision.  The RO continued to deny the claim in a February 2002 rating decision because new and material evidence had not been submitted.  The Veteran did not initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the February 2002 decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2017)].

Since the February 2002 rating decision, additional evidence has been associated with the claims file, including additional statements and Board hearing testimony from the Veteran; additional private and VA clinical records, and a June 2012 VA examination.  Importantly, the additional clinical records and VA examination provide a diagnosis of coronary artery disease and valvular heart disease.    

In his statements of record and at the Board hearing, the Veteran testified that he has been experiencing continuing symptoms associated with his heart disorder since service.  The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Importantly, the current medical evidence shows that the Veteran has been diagnosed with an acquired heart disorder that is not a congenital or developmental abnormality.  Moreover, the Veteran has testified that he has experienced ongoing symptomatology since service.  Thus, given the current diagnoses and the Veteran's lay statements and hearing testimony, which are presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, supra, the evidence received since the February 2002 rating decision is new and material as it is not redundant of evidence already in the record in February 2002, and relates to the unestablished fact of whether the Veteran's heart disability may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for a heart disability is reopened.  38 U.S.C.A. § 5108.


III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, including hypertension, and diabetes mellitus, type II, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, as cardiovascular renal disease, including hypertension, and diabetes mellitus are diseases enumerated under at 38 C.F.R. § 3.309(a), service connection may be established based on continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Heart Disability

In light of reopening the Veteran's claim for service connection for a heart disability, the Board now turns to whether service connection is warranted.  In his statements of record and Board hearing testimony, the Veteran has asserted that he developed chest pains in service that have continued to the present.  He also reported experiencing shortness of breath while on active duty.  

Service treatment records are silent with respect to any diagnosis of an acquired heart disability.  However, the Veteran's January 1959 service examination prior to discharge showed that the Veteran had a Grade I/6 systolic murmur at pulmonic area expiration (functional).  Chest x-ray was negative.  The report also noted that the Veteran had pain in chest in 1956 attributed to sitting in one position over a long period of time, no recurrence.    

Post-service in January 1964, approximately 5 years after his discharge from service, the Veteran filed a claim for service connection for systolic murmur.  He was afforded a VA examination in March 1964.  The Veteran reported recurrent chest pain.  However, other than chest discomfort, the Veteran offered no cardiac complaints.  After examining the Veteran, the examiner found that the chest pain that the Veteran complained of was not on a cardiac basis.  The examiner diagnosed aortic systolic murmur, etiology undetermined, asymptomatic.  Chest X-ray and EKG were normal.

The record is silent with respect to any further complaints until approximately 1989 when the Veteran underwent a cardiac catheterization and PTCA. Subsequently, clinical records show that in June 2001, the Veteran  was referred for a cardiac evaluation.  A history of a heart murmur was noted as well as the 1989 surgery.  Cardiac risk factors were observed to be male over age 45, current medications, hyperlipidemia and obesity.  Follow up records continue to document treatment, but do not provide any sort of etiological opinion.  

The Veteran was afforded a VA examination in June 2012.  The claims file was reviewed.  The examiner observed a diagnosis of coronary artery disease since 1989 and valvular heart disease as well as sick sinus syndrome since 2008.  The examiner observed that the Veteran was diagnosed with asymptomatic systolic murmur at discharge in 1959, but there was no treatment in service for a heart condition.  The Veteran was diagnosed with coronary artery disease in May 1989 with subsequent development of sick sinus syndrome and valvular disease in November 2009.  The examiner opined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran s service
connected condition.  The examiner stated that the Veteran contends that he had chest pain while in service and was diagnosed with a murmur, which he believes is related to his current diagnosis of coronary artery disease sick sinus syndrome and multivalvular disease.  The exit physical in January of 1959 showed that the Veteran had an asymptomatic functional murmur grade I/VI overlying the pulmonic area.  In March 1964, the Veteran was evaluated by the VA for a complaint of recurrence of chest pain that he had had in service.  The evaluation was normal except for a noted Grade II/VI functional murmur.  Chest x-rays and EKG were normal at that time and a determination was made that the Veteran's chest discomfort was not cardiac in nature and a diagnosis of aortic systolic murmur of undetermined etiology asymptomatic was given.  In 1989, the claimant noted he had chest pain and shortness of breath and was hospitalized with a diagnosis of coronary artery disease and underwent PTCA at that time.  He currently carries a diagnosis of coronary artery disease mild, multivalvular heart disease, sick sinus syndrome, diabetes, hypertension and dyslipidemia.  

The examiner continued that a functional murmur (innocent murmur physiologic murmur) is a heart murmur that is primarily due to physiologic conditions outside the heart as opposed to structural defects in the heart itself.  Coronary artery disease (CAD) is generally used to refer to the pathologic process affecting the coronary arteries (usually atherosclerosis).  Coronary heart disease (CHD) includes the diagnoses of angina pectoris myocardial infarction, silent myocardial ischemia and CHD mortality that result from coronary artery disease.  It has been estimated
that nearly one-half of all middle-aged men and one-third of middle-aged women in the United States will develop some manifestation of CHD.

Thus, the examiner rationalized that based on the fact that the Veteran had asymptomatic functional murmur diagnosed in 1959; the fact that he had a normal workup in March of 1964 that found that his chest pain was not cardiac related and he was diagnosed with a functional asymptomatic murmur; the fact that he has a host of risk factors for the development of CAD to include diabetes, age, male hypertension and dyslipidemia; and the fact that he developed CAD, multivalvular and sick sinus syndrome some 40 year later after service; it is less likely than not that the Veteran's CAD with sick sinus syndrome and valvular disease is due to his asymptomatic systolic heart murmur diagnosed in January 1959. 

After considering the totality of the evidence of record, the Board finds that service connection for a heart disability is not warranted as there is no competent evidence linking any current disability to the Veteran's military service.  In this regard, while service treatment records do document an aortic systolic murmur upon discharge, no acquired heart disability was diagnosed at that time.  However, as stated by the June 2012 VA examiner, a functional murmur (innocent murmur physiologic murmur) is a heart murmur that is primarily due to physiologic conditions outside the heart as opposed to structural defects in the heart itself.  As in the instant case, the Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Moreover, there is no evidence of aggravation or a superimposed disease or injury.  VAOPGCPREC 82-90.

The first post-service medical evidence showing any complaints or findings relating to a chronic heart disability is in 1989, approximately 30 years after service discharge.  Such time period is well beyond the presumptive period for establishing service connection for cardiovascular-renal disease as a chronic disease.  See 38 C.F.R. §§ 3.307,  3.309.  Significantly, after reviewing the claims file, the highly probative June 2012 VA examination with etiological opinion found that the Veteran's current heart disorders were not related to service.  

Importantly, there is no competent medical evidence of pertinent symptoms since service.  See Walker, cited above.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report symptoms in service, as well as pertinent symptomatology since service.  However, although the Veteran has reported continuing chest pain since service, he is not competent to directly link any current heart disability to service as medical expertise is required.  Likewise, although the Veteran has credibly reported continuing chest pain, he is not competent to determine whether his ongoing chest pain was attributed to an acquired heart disability.  In this regard, the March 1964 VA examination clearly found that the Veteran's chest discomfort was not on a cardiac basis.  Importantly, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra.  Thus, the Veteran's assertions are outweighed by the medical evidence of record, including the March 1964 examination documenting no acquired heart disorder at that time and the June 2012 VA examination with opinion showing no relation between the current heart disorders and the Veteran's in-service heart murmur.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a heart disability, to include coronary artery disease, sick sinus syndrome and multivalvular heart disease.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Hypertension

The Veteran is also seeking service connection for hypertension.  He has generally asserted that his hypertension is related to service.  

Service treatment records are silent with respect to any complaints, findings of diagnosis of hypertension.  The January 1959 service examination prior to discharge was silent with respect to any diagnosis of hypertension.  The Veteran's blood pressure reading was 138/82.  

At the March 1964 VA examination, blood pressure readings were 124/72 and 124/70 while sitting.   The examination report was again silent with respect to any findings of hypertension.  

Importantly, the June 2001 cardiac evaluation showed that the Veteran denied a history of hypertension.  Blood pressure readings were 128/70 and 120/70.  However, the examiner gave an assessment of hypertension, but then observed that blood pressure was presently well-controlled.  

Based on the evidence of record, the Board must find that, as there is no evidence of hypertension in service or for many years after service, service connection is not warranted.  In this regard, the first medical evidence of a diagnosis of hypertension is not until approximately June 2001, approximately 42 years after service.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

Additionally, there is no evidence of hypertension within one year of discharge so the service incurrence of such may not be presumed.  Importantly, a March 1964 VA examination, well over a year after discharge, was silent with respect to any findings of hypertension and blood pressure readings were normal.  Further, again, the first post service medical evidence of hypertension was many years after the Veteran's discharge from service.  As such, there is no competent medical evidence of pertinent symptoms since service.  See Walker, cited above.  

Again, the Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, although the Veteran has generally reported ongoing symptoms, the medical evidence is silent for any findings of hypertension for many years.  Moreover, the Veteran is not competent to directly link his current hypertension to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra. 

Moreover, the Board also finds it significant that the Veteran expressly denied any history of hypertension for many years after service as documented in the June 2001 cardiac evaluation.  As such, any current assertions that he has had hypertension since service are outweighed by his contemporaneous statements during the course of seeking treatment that expressly denied any such diagnosis.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for hypertension.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Diabetes Mellitus, type II

The Veteran is also seeking service connection for diabetes mellitus, type II. In his Board hearing testimony, the Veteran asserted that he was experiencing dry mouth shortly after service, which he claimed was a symptom of diabetes.  He further testified  that he was diagnosed with diabetes within one year of his discharge and had been on medication since that time.   

Service treatment records are silent with respect to any findings pertaining to diabetes.  The Veteran's January 1959 discharge examination showed that the endocrine system was clinically evaluated as normal.  There was no finding of diabetes mellitus, type II.  

Likewise, at the post-service March 1964 VA examination, the endocrine system was again clinically evaluated as normal with no findings of diabetes.  

Significantly, the June 2001 cardiac evaluation showed a past medical history of diabetes mellitus, type II, which was diagnosed in February 1997.  Follow up records continue to show treatment for diabetes mellitus, but do not provide an etiological opinion.   

Based on the evidence of record, the Board must find that, as there is no evidence of diabetes mellitus in service or for many years after service, service connection is not warranted.  In this regard, the medical evidence shows that the Veteran was diagnosed with diabetes in February 1997, approximately 38 years after service.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

Additionally, there is no medical evidence of diabetes within one year of discharge so the service incurrence of such may not be presumed.  Importantly, the March 1964 VA examination, well over a year after discharge, showed that the Veteran's endocrine system was normal.  Further, again, the first post service medical evidence of diabetes mellitus was many years after the Veteran's discharge from service.  As such, there is no competent medical evidence of pertinent symptoms since service.  See Walker, cited above.  

Again, the Board recognizes that lay assertions may serve to support a claim for service connection.  Here, the Veteran reported dry mouth shortly after service, which lead to a diagnosis of diabetes within one year of service.  However, significantly, the medical evidence is silent for any findings of diabetes mellitus for many years.  Moreover, the Veteran is not competent to directly link his diabetes mellitus to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra. 

Moreover, with respect to the Veteran's claim that he was diagnosed within one year of service, again, the March 1964 VA examination showed no such diagnosis.  Further, the Board also finds it significant that the Veteran himself reported in June 2001 that he was diagnosed with diabetes in February 1997.  As such, any current assertions that he was diagnosed within one year of service are outweighed by his contemporaneous statements during the course of seeking treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for diabetes mellitus, type II.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a heart disability is reopened; however, service connection for a heart disability is denied.

Service connection for hypertension is denied.

Service connection for diabetes mellitus, type II, is denied.  


REMAND

The Veteran asserts that his acquired psychiatric disorder, to include depression and PTSD, are due to in-service stressors while stationed in Wakkanai, Japan.  The Veteran reported that across the sea was the Russian occupied Sakhalin Island.  When Russian pilots flew over Wakkania, the base alarm system would sound and the Veteran would run for a foxhole and remain there until the planes were gone.  The Veteran stated that these incidents caused stress, tension and fear and happened every two weeks.  He also reported being restricted to the base when Russians would come to Wakkanai due to constant threat of being captured.  

In support of his claim, the Veteran submitted a March 2009 private opinion from his treating psychiatrist.  The examiner stated that the letter was to offer supportive information to acknowledge the Veteran's diagnosis of PTSD. The examiner indicated that the Veteran's PTSD had been ongoing since his service and included nightmares of his time in Japan.  The examiner noted that although the Veteran did not see actual combat, the threats of combat and harm were always there.  The Veteran also submitted a May 2009 opinion from his medical doctor.  The examiner opined that there was no doubt in her opinion as well as the Veteran's psychiatrist opined that the Veteran's PTSD and depression were service-connected.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the DSM-IV); in certain circumstances, credible supporting evidence that a claimed in-service stressor occurred; and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f).  (The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-V).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014. See 80 Fed. Reg. 14,308  (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was originally certified to the Board in November 2012, the amendments are not applicable.)

In this case, in September 2008, the AOJ determined that there was a lack of information to verify the Veteran's stressors.  Although the Veteran's military personnel records are unclear and do not appear to be complete, the Board finds it significant that many years prior to his current claim in April 1964, the Veteran reported being a member of the 6921st Radio Squadron Mobile stationed at Misawa, Japan.  Nevertheless, the AOJ noted that even though the Veteran's unit 6921st Radio Group Mobile was stationed at Misawa Air Base in Japan, there was no evidence to confirm that Russian planes flew over the base.  In confirming this finding, the AOJ referenced an article by another service member found on the internet concerning being stationed at Misawa Air Force Base.  However, although part of it is missing, review of this article does note a Russian B-26 flying very close and mentioned the Russian island of Sakhalin.  There was also discussion of this era being the period of the "Cold War." As such, there does appear to be evidence corroborating the Veteran's in-service stressors.  

Moreover, the Veteran's stressors appear to be related to a fear of hostile military activity.  If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843 (Jul. 13, 2010).  In this case, it does appear that the Veteran's stressors are consistent with the places, types and circumstances of his service.  

Although two private opinions have indicated that the Veteran's psychiatric disorder is due to service, nothing in these records showed that the Veteran met the criteria for PTSD under the DSM-IV criteria.  Without an apparent showing that the physicians' diagnosis conforms to the standards of the DSM IV, such diagnosis is unreliable.  See 38 C.F.R. § 4.125.  Moreover, the examiners did not offer any clear rationale for their opinions and, thus, are insufficient to support an award of service connection.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

Nevertheless, VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances, the Board finds that the Veteran should be afforded an appropriate VA mental health examination to determine the etiology of any currently diagnosed acquired psychiatric disorder.     

Further, the Veteran has also indicated that he continued to receive continuing treatment from A.M, M.D. for his psychiatric disorder.  Although some of these records have been submitted by the Veteran.  It is unclear whether all of the records have been obtained.  As such, the AOJ should also take appropriate steps, including contacting the Veteran and obtaining any necessary authorizations, to obtain any additional treatment records from Dr. A.M. 

Lastly, it appears that the Veteran receives continuing treatment at VA.  The Veteran's electronic record contains VA treatment records dated from October 2012.  In light of the need to remand, the AOJ should obtain VA treatment records from August 2012 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate steps, including contacting the Veteran and obtaining any necessary authorizations, to obtain any relevant private treatment records, to specifically include any additional private treatment records from Dr. A.M.  

2.  Obtain the Veteran's VA treatment records from August 2012 to the present.  

3.  After obtaining any outstanding treatment records, the Veteran should be afforded a VA psychiatric examination with a psychologist or psychiatrist.  The record should be made available to the examiner for review.  

The examiner should identify all of the Veteran's acquired psychiatric disorders. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and if so, the examiner should specifically opine whether such disorder is at least as likely as not (e.g., a 50 percent or greater probability) related to the claimed stressor(s), to include a "fear of hostile military or terrorist activity."  

Further, for each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any such disorder is related to the Veteran's military service.

The examiner should provide a detailed rationale for every opinion provided.  

4.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


